MEMORANDUM **
Gilberto Vasquez-Lopez appeals the 15-month sentence imposed following his guilty-plea conviction for possession of marijuana with intent to distribute in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Vasquez-Lopez contends that 21 U.S.C. § 841 is facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This argument is foreclosed by United States v. Buckland, 289 F.3d 558, 2002 WL 857751 (9th Cir. May 7, 2002) (en banc). Vasquez-Lopez also contends that under Apprendi, the government is required to prove drug type and quantity beyond a reasonable doubt. We recently rejected this argument in United States v. Carranza, 289 F.3d 634, -, at *7, 2002 WL 841175 (9th Cir. May 3, 2002) (holding that Apprendi does not change the “long established rule” that the government need only show that the defendant knew he imported or possessed some controlled substance).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.